DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/30/2021 has been entered.
This Office Action acknowledges the applicant’s amendment filed on 3/29/21 and 4/30/2021. Claims 23-41 and 43 are pending in the application. Claims 1-22 and 42 are cancelled. Claims 33-34, 41 and 43 are withdrawn from consideration.
The text of those sections of Title 35, U.S. code not included in this action can be found in a prior Office Action.

Claim Rejections - 35 USC § 103
Claims 23-32 and 35-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krellen US 3,741,377 previously cited in view of Dar US 6,170,664 B1 and further in view of Mahieu et al. US 7,540,376 B2.
With regards to claim 23, Krellen discloses a contact lens case comprising: (a) a base 10 comprising a foundation and a pair of wells 18/20, each of the wells comprising: a domed lip 18r/20r (Col 3:3-8), each lip forming an ring when viewed from a top plan perspective, each well defining a lens-solution pool; a steep outer surface from which a collar radially projects towards the domed lip, the collar partitioning the outer surface into an upper portion and a lower portion, the upper portion existing above the collar, the lower portion existing below the collar; (b) a pair of lids 22/24 for sealing the pair of wells, each of the lids comprising a head and a ring 36, each head comprising and a hat projecting and protruding from the dome, the hat defining a step with a U-shaped surface area; (c) a pair of links 26/28, each of the links physically connecting one of the lids to the base, each of the links being biased to lift the lids away from the wells; each collar being configured to exert an outward radial force against each ring when the lids are in a fully closed position.
Krellen discloses a domed lip on each well forming a ring and a lid having a head and hat but it does not specifically disclose the ring is oval-shaped and the head is domed and the hat is domed.
However, Dar teaches that it was known in the art to have a contact lens case have a well with a lip ring 16 have an oval shape (Fig. 9; Col 4:54-64) and the lids having a domed head 52 and domed hat 48 (Fig. 6 and Fig. 8; Col 5:43-54)

  Krellen discloses wells having lens-solution pool but it does not specifically disclose the pool having a maximum depth of at least 4mm.
However, Mahieu teaches that it was known in the art to have a contact lens case pool have a maximum depth of at least 4mm. (Col 6:19-33)
The inventions of Krellen and Mahieu are both drawn to the field of containers that are capable of holding items such as contact lenses. Each container includes a base having well and a lid to cover the well. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the well in the contact lens case in Krellen by providing the pool with a maximum depth of at least 4mm as taught by Mahieu for the purposes of providing enough solution to cover the lenses.
With regards to claim 24, Krellen discloses each of the lens- solution pools is carrying contact lens solution and a contact lens.
claim 25, Krellen discloses the collars are configured to deform the rings when the lids 22/24 are in the fully closed position.
With regards to claim 26, Krellen discloses the collars are configured to non-uniformly deform perimeters of the rings when the lids 22/24 are in the fully closed position, the perimeters being defined in a plane parallel to a top surface of the foundation.
With regards to claim 27, Krellen discloses when the lids 22/24 are in the fully closed positions, each of the lids fully covers a respective one of the collars such that neither of the collars are externally visible.
With regards to claim 28, Krellen discloses each collar has a uniform radial thickness, the collars being disposed closer to the top surface of the foundation than the lips 18r/20r of the wells.
With regards to claim 29, Krellen discloses when the lids 22/24 are in a fully closed position, only a portion of each lid is in direct contact with the foundation.
	With regards to claim 30, Krellen discloses each lip 18r/20r is made from a soft and flexible polymer.
 	With regards to claim 31, Dar further teaches a transition between the dome and the hat is smooth and continuous. (Fig. 6 and 8)
	With regards to claim 32, Dar further teaches each well comprises a floor, each floor defining a respective one of the maximum depths, each floor having a center that is longitudinally and/or horizontally offset from a center of a respective one of the wells.
	With regards to claim 35, Krellen discloses a contact lens case comprising: a lid 22/24 comprising a head and a ring 36, the head comprising a hat projecting and protruding from the head, the hat defining a step with a U-shaped surface area; a base 10 comprising a foundation and a well 18/20 comprising: a domed lip 18r/20r, forming an ring when viewed from a top plan perspective, the well defining a lens-solution pool; a steep outer surface from which a collar radially projects towards the domed lip, the collar partitioning the outer surface into an upper portion and a lower portion, the upper portion existing above the collar, the lower portion existing below the collar; the collar 
	Krellen discloses a domed lip on each well forming a ring and a lid having a head and hat but it does not specifically disclose the ring is oval-shaped and the head is domed and the hat is domed.
However, Dar teaches that it was known in the art to have a contact lens case have a well with a lip ring 16 have an oval shape (Fig. 9; Col 4:54-64) and the lids having a domed head 52 and domed hat 48 (Fig. 6 and Fig. 8; Col 5:43-54)
The inventions of Krellen and Dar are both drawn to the field of containers that are capable of holding items such as contact lenses. Each container includes a base having well and a lid to cover the well. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the contact lens case in Krellen by providing an oval-shaped lip ring and a dome head and domed hat as taught by Dar for the purposes of providing an alternative shaping of the case.
  Krellen discloses wells having lens-solution pool but it does not specifically disclose the pool having a maximum depth of at least 4mm.
However, Mahieu teaches that it was known in the art to have a contact lens case pool have a maximum depth of at least 4mm. (Col 6:19-33)
The inventions of Krellen and Mahieu are both drawn to the field of containers that are capable of holding items such as contact lenses. Each container includes a base having well and a lid to cover the well. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have 
	With regards to claim 36, treated as in claim 24 above.
	With regards to claim 37, treated as in claim 26 above.
	With regards to claim 38, treated as in claim 29 above.
	With regards to claim 39, treated as in claim 32 above.
	With regards to claim 40, Krellen discloses the lip 18r/20r is domed in a radial direction.

Response to Arguments
Applicant’s arguments with respect to claim(s) 23-32 and 35-40 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENINE PAGAN whose telephone number is (313)446-4924.  The examiner can normally be reached on 9:00am-5:00pm, Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571) 272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


/J. Gregory Pickett/Supervisory Patent Examiner, Art Unit 3736                                                                                                                                                                                                        



/JENINE PAGAN/Examiner, Art Unit 3736